Citation Nr: 1737876	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-03 409	)	DATE
	)
	)

On appeal from the
 Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD) (previously characterized as anxiety disorder.

2.  Entitlement to an increased (compensable) disability rating prior to September 26, 2013, and a rating in excess of 10 percent from that date, for left wrist degenerative joint disease (DJD) (previously characterized as a left wrist strain).

3.  Entitlement to an increased (compensable) disability ratingprior to February 28, 2011, and a rating in excess of 10 percent from that date for r degenerative disc disease (DDD) of the cervical spine.

4.  Entitlement to an increased (compensable) disability rating  prior to February 28, 2011, and a rating in excess of 10 percent from that date, for DDD of the thoracic and lumbar spine, 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied the Veteran's claims for a rating in excess of 50 percent for anxiety disorder; as well as denied compensable ratings for DDD of the lumbar spine, thoracic spine, and cervical spine, and for  left wrist strain.  In February 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.

In March 2013, the RO recharacterized the psychiatric disability as PTSD and granted a 70 percent rating, from June 12, 2009.
 
In November 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claims file.

In November 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, as indicated above the AMC increased the assigned rating to 70 percent for PTSD.  Additionally, the AMC continued to deny the claims of entitlement to a compensable disability rating for a left wrist DJD, prior to September 26, 2013, and 10 percent thereafter; entitlement to a compensable disability rating for DDD of the cervical spine prior to February 28, 2011, and in excess of 10 percent thereafter; and entitlement to a compensable disability rating DDD of the thoracic and lumbar spine, prior to February 28, 2011 and in excess of 10 percent thereafter (as reflected in the May 2015 supplemental SOC (SSOC)). 

Although higher ratings for the Veterans disabilities have been assigned, The Board has now characterized these higher rating claims as reflected on the title page (to include with respect to the lumbar spine, cervical spine, and wrist disabilities, to reflect the staged ratings assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the higher rating claim for PTSD is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters s are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the June 2009 claim for  increase, the Veteran's psychiatric symptoms have primarily included difficulty concentrating, depression, irritability, sleep impairment, anxiety, periods of binge eating, panic attacks, worry, agitation, mood swings, tension, and difficulty completing tasks; collectively, these symptoms are of the type and extent, frequency, or  severity (as appropriate) to be indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The applicable schedular criteria are adequate to evaluate the Veteran's service-connected psychiatric disability at all pertinent points.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A pre-rating letter dated in August 2009 provided notice to the Veteran regarding the information and evidence needed to substantiate his increased rating claim.  The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Also, the August 2009 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records and reports of VA examinations (as requested by the Board in its November 2014 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing records necessary for a fair adjudication of the claim that have not been obtained.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  The Board finds that no further action on the claim, prior to appellate consideration, is required.

With regard to the November 2013 Board hearing, during the hearing, the undersigned Veterans Law Judge identified the issue on appeal as one for an increased rating for psychiatric disability (then  characterized as anxiety disorder), and testimony was elicited from the Veteran regarding his psychiatric symptoms and treatment.   Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  As noted, following the hearing, the claims on appeal were remanded for additional development, and, as a result, additional evidence was added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Moreover, as indicated above, as there has been substantial compliance with the prior remand directive with respect to this claim, such that no further action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim herein decided, at this juncture., .  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Higher Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Hence, the following analysis is undertaken with the possibility that staged rating may be warranted.

Here, the Veteran's PTSD, previously characterized as an anxiety disorder, has been assigned a 70 percent rating from July 20, 2009. The AOJ assigned the rating for the Veteran's PTSD under Diagnostic Code 9411 for PTSD.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating  is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130 , Diagnostic Codes 9411-9413. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. § 4.126 (a). Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126 (b).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See,  e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). 

In November 2008, the Veteran was afforded a VA mental disorder examination.  He then reported symptoms of difficulty concentrating, depression, sleep impairment, and anxiety.  He denied any delusions, hallucinations, suicidal or homicidal ideation.  He stated that he had been prescribed medication for his psychiatric disability; and that his medication helped his overall mood and ability to focus.  Without his medication, he was anxious, depressed, unable to concentrate, and has lack of motivation.  He indicated that he currently felt content.  He stated that he had many friends.  As to hobbies and leisurely activities, he reported that he enjoyed going to the movies and barbecuing.  The Veteran also reported that he socially drank, and frequented a nightclub once a month.  He explained, however, that once he goes out, he would stay out for three to four days.  He reported regrets after going out because he spends too much money.  He stated that following his discharge from the service in 2008, he was employed as a combat medic.  He stated that when he was employed, he missed 20 days of work due to medical problems.  The examiner noted that the Veteran was currently unemployed.  

The November 2008 VA examiner found that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  His communication, thought process, and behavior were normal.  He was oriented to time, place, and situation.  There was no evidence of memory loss.  The examiner indicated that the Veteran's responses indicated that he is likely to experience tension, inability to trust others, poor control over his emotions, anger, and involve himself in unstable relationships.  He is likely to feel angry and engage in impulsive behaviors.  The examiner further stated that the Veteran's symptoms of anxiety, difficultly concentrating, depression, consumption in alcohol, and sleep impairment are likely to cause difficulty with occupational interpersonal and social functioning.  The VA examiner diagnosed an anxiety disorder, not otherwise specified (NOS), as well as alcohol abuse and assigned a GAF of 60.  The examiner opined that the Veteran has reduced reliability and productivity.

VA treatment records dated in December 2008 and August 2009 document the Veteran's complaints of anxiety, depression, difficulty concentrating, and sleep impairment.  

In October 2009. the Veteran was afforded a VA examination, at which time he reported symptoms of chronic anxiety, periods of binge eating, panic attacks once a month, worry, agitation, mood swings, tension, difficulty completing tasks, and sleep impairment.  He denied any delusions, hallucinations, suicidal or homicidal ideation.  As to his mood swings, he explained that he would have extreme highs that will last for two days once a month and extreme lows that would last for two days once a month where he wants to sleep all day.  He consumes in alcohol regularly.  He stated that his consumption in alcohol was problematic, but that he was able to control it.  He stated that he was married in 2004: but was currently divorced.  Although he reported that he would avoid social situations due to his anxiety, he stated that he had a close relationship with his immediate family and some friends.  With regard to his hobbies and leisurely activities, he stated that he ran, bicycled, played trivia, and threw darts.  As to occupational impairment, he reported that he was most recently employed as a probationary counselor, but was  no longer employed.  He stated that he lost time from work due to his anxiety.  He stated that he volunteered as a caretaker for a handicapped friend.  

The October 2009 examiner found that the Veteran was adequately groomed and casually dressed.  His speech, thought processes, and content were within normal limits.  He understands the outcome of his behavior.  His impulse control was fair; he denied episodes of violence.  His mood was anxious.  He exhibited obsessive, ritualistic behavior. by checking  his medication multiple times before going to sleep.  He had  mildly impaired recent and immediate memory.  The examiner indicated that the Veteran reported that he l forgot phone numbers.  The examiner found that the Veteran had normal recent memory as he was  able to remember his scheduled appointments.  The examiner diagnosed generalized anxiety disorder, to include excessive anxiety accompanied by feeling restless, difficulty concentrating, trouble sleeping; and muscle tension; mood disorder, and alcohol abuse.  A GAF score of 60 was assigned.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in the following areas, judgment, thinking, work, and mood, and family relations.

VA treatment records dated in December 2009 and November 2009 document the Veteran's complaints of anxiety, avoidance of public places, binge eating, depression, and a diagnosis of an anxiety disorder NOS.  

During a March 2011 VA examination, the Veteran reported symptoms of periods of binge eating; mood swings; irritability; sleep impairment; panic attacks with cold sweats, isolation; difficulty completing tasks; and concentrating.  He denied delusions and hallucinations.  He stated that he was last employed in March 2009 as a medical administer.  The examiner indicated that the Veteran was unable to specify why he was unemployed, but mainly indicated that it was due to his lack of focus and desire.  He stated that he engaged in odd jobs as a source of income.  

The March 2011 examiner found that the Veteran was clean, adequately groomed, and casually dressed.  The examiner noted that the Veteran reported that he has disregarded his hygiene occurring once a month: he explained that he has gone one week without showering.  The examiner found that the Veteran's speech, thought processes, and content were within normal limits.  He understands the outcome of his behavior.  His mood was depressed.  The examiner indicated that the Veteran manages his psychiatric disorder with medication and that he has requested to attend in group and individual treatment.  As to his irritability, the VA examiner noted that the Veteran reported that within the past year he had adopted several cats and his friends have commented on his inability to care for them.  The examiner found that the Veteran did not exhibit obsessive ritualistic behavior.  His impulse control was fair and there were no episodes of violence.  The examiner found that the Veteran has slight to moderate problems with activities of daily living.  The examiner diagnosed generalized anxiety disorder to include excessive anxiety accompanied by feeling restless, difficulty concentrating, trouble sleeping, and muscle tension; mood disorder, and alcohol abuse.  A GAF score of 60 was assigned.  The examiner opined that the Veteran had reduced reliability and productivity.

The Veteran was afforded a VA examination in May 2014.  He then reported that he had some friction with his sibling; however, he was able to maintain relationships with them and others.  He stated that he was socially awkward around others, withdrawn, and avoided large crowds.  He stated that he wanted to remain productive and apart of the community.  He reported that he currently volunteered in his community and tries to stay busy. 

The May 2014 VA examiner diagnosed an anxiety disorder NOS.  The examiner assessed that the Veteran's symptoms resulted in s occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

During an April 2015 VA examination, the Veteran reported the same symptoms as he reported during the March 2011 VA examination.  In addition, he reported panic attacks; mild memory loss; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  As to his reported memory loss, the Veteran reported that he once walked into a store and forgot what he intended to buy.  He reported a history of alcohol abuse: he indicated that he was focusing on decreasing his alcohol consumption.  He stated that he currently lived with his sister and her husband. 

The April 2015 examiner found that the Veteran was adequately groomed and casually dressed.  The examiner noted that the Veteran occasionally neglected his hygiene, but made an effort not to go more than a day without a shower.  His attention and concentration were grossly intact.  He was oriented in terms place, time, and situation.  The VA examiner diagnosed PTSD.  The VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 50. 

Considering the pertinent evidence in light of the applicable rating criteria and considerations outlined above, the Board finds that a rating in excess of 70 percent for PTSD is not warranted  at any point since the July 2009 claim for an increased rating.

At the outset, the Board notes that,  in addition to disability variously diagnosed as PTSD and other neuroses (to include generalized anxiety disorder, mood disorder, and anxiety disorder), the Veteran has been diagnosed with alcohol abuse.  Notably, no examiner or treatment provider has clearly differentiated between symptoms attributable to his service-connected disability from those attributable to any other diagnosed psychiatric disability.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the reasonable doubt doctrine indicates that such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD for the purposes of assessing the severity of that disability.

The evidence reveals that throughout the pertinent time period under consideration in connection with this claim, the Veteran's psychiatric symptoms have included difficulty concentrating, depression, irritability, sleep impairment, anxiety, periods of binge eating, panic attacks, worry, agitation, mood swings, tension, and difficulty completing tasks.  VA examiners assessed the Veteran's symptoms as indicative of occupational and social impairment with occasional decrease in work, efficiency and intermittent periods of inability to perform, occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation (indicative of a 30 percent disability rating); reduced reliability and productivity (indicative of a 50 percent disability rating); and occupational and social impairment with deficiencies in the following areas, judgment, thinking, work, and mood, and family relations (indicative of a 70 percent disability rating).  The GAF scores assigned ranged from 50 to 60, which indicate moderate to serious symptoms. 

The Board reiterates, however, that is the symptoms shown, and not an examiner's assessment of the severity of the disability, or the GAFs assigned, that should form the primary basis for the assigned rating.  See 38 C.F.R. § 4.126(a).  Here, as the RO has assigned a 70 percent rating for the disability from the date of the June 2009 claim for increase, the Board can only consider whether any higher rating is warranted.  Following review of the record, the Board finds that the Veteran's psychiatric symptoms have not been shown to be of the type, and/or extent,  frequency or  severity as to result in more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood-the level of severity contemplated in the assigned  70 percent disability rating.  

The Board finds that the maximum 100 percent rating  is not warranted at any pertinent point.  While the Veteran has experienced some symptoms, listed above, similar to symptoms associated with a 100 percent disability rating (namely, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene and memory loss for names of close relatives or own name) the Veteran's symptoms have not risen to such frequency, duration, or severity to result in total occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117.  As to intermittent inability to perform activities of daily living, although during the March 2011 and April 2015 VA examinations, the examiners noted that Veteran reported that he will occasionally neglect his hygiene, the November 2008, October 2009, March 2011, and April 2015 VA examiners, all, found that the Veteran was adequately groomed and casually dressed when appearing for the examination.  The Veteran also has reported that he has once monthly low mood swings during which he will want to sleep all day. However, the Board finds that the noted symptoms are not of the type, and extent, frequency or severity (as appropriate) to warrant the maximum,100 percent rating.  For instance, the evidence shows that the Veteran has continued in his daily living activities, as he has reported that he exercises, and enjoys running, bicycling, volunteers in his community as a caretaker, and taking on odd jobs as a source of income (see, e.g., October 2009 VA examination report), and  the November 2008 VA examiner found that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.

With regard to memory loss, the Veteran has reported mild memory loss, such as forgetting phone numbers; however, the November 2008 VA examiner found that there was no evidence of memory loss.  Importantly, there is no evidence of memory loss for the names of close relatives, his own occupation, or his own name.  

VA examiner also found that the Veteran's communication, thought process, and behavior were normal.  He was oriented to time, place, and situation.  See VA examination report dated November 2008 and April 2015.  

Importantly, throughout the period under consideration in this appeal,  the Veteran has consistently denied any delusions, hallucinations, suicidal or homicidal ideation.

Thus, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Therefore, the Board finds that the criteria for a 100 percent rating have not been  demonstrated by the evidence.

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the maximum 100 percent rating are, essentially, examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17   (Fed. Cir. 2013); Mauerhan, supra. However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested symptomatology that is of the type, extent, frequency, and severity to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by any higher rating under VA's rating schedule.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected PTSD been shown to be so exceptional or unusual as to render inadequate the applicable schedular criteria, and to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD at all points pertinent to the current claim for increase.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's PTSD.

The Board further notes that, in Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, all psychiatric symptoms have been considered in evaluating the disability under consideration.  Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue.  See Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016).  As such, the holding in Johnson need not be addressed further.
 
As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for any higher or staged rating of the Veteran's PTSD pursuant to Hart, and that the claim for an increased rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating in excess of 70 percent for PTSD is denied. 


REMAND

Unfortunately, the finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran contends that his service-connected back, neck, and left wrist disabilities are more disabling than the current ratings reflect.  Pursuant to the November 2014 Board remand, the Veteran was afforded VA examinations in March 2015 to assess the severity of the back, neck, and left wrist disabilities.  

However, since these claims were last before the Board, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   Importantly, although the back, neck and wrist disabilities are evaluated on the basis of limitation of motion, the June 2014 VA examination did not include joint testing for pain on passive motion, in weight-bearing, or non weight-bearing.  

Under these circumstances, the Board finds that a remand is necessary to arrange for the Veteran to undergo VA examinations to obtain clinical findings consistent with to Correia to fully determine the severity of the his   service-connected back, neck, and left wrist disabilities.

Hence, the AOJ should arrange for the Veteran to undergo VA spine and wrist examinations by an appropriate medical professional.  The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s) for higher rating(s).  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination sent to him by the pertinent medical facility.

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran since May 2015.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of each higher rating claim should include continued consideration of whether any, or any further, staged rating of the disability is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since May 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine and wrist examinations by one or more appropriate medical professional(s). 

The contents of the entire electronic claims file (in VBMS and Virtual VA, to include a complete copy of this REMAND, must be made available to the designated examiner(s) and each examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

For each the thoracolumbar spine, cervical spine, and left wrist, the examiner should conduct range of motion testing of the (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate). The same range of motion testing should also be accomplished for the right wrist (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.  

For each disability, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

As regards the lumbar spine and cervical spine, for each, the examiner should clearly indicate whether the Veteran has any associated neurological manifestation(s).  If so, for each identified manifestation, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

Also for each, the examiner should indicate whether the Veteran has any ankylosis of the lumbar or cervical spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination sent to him by the pertinent medical facility.

6.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating each corresponding increased rating  claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim  in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority (to include continued consideration of whether any, or any further, staged rating is warranted). 

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


